           Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 1 of 10



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                    §
        In re:                                                      § Chapter 11
                                                                    §
        SHALE SUPPORT GLOBAL HOLDINGS,                              § Case No. 19-33884 (DRJ)
        LLC, et al.,1                                               §
                                                                    § (Jointly Administered)
                         Debtors.                                   §
                                                                    §

      DECLARATION OF JOHN BURLACU ON BEHALF OF DONLIN, RECANO &
       COMPANY, INC. REGARDING VOTING AND TABULATION OF BALLOTS
          ACCEPTING AND REJECTING THE AMENDED JOINT PLAN OF
    REORGANIZATION OF SHALE SUPPORT GLOBAL HOLDINGS, ET AL., AND BSP
      AGENCY, LLC PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


           I, John Burlacu, declare, under penalty of perjury to the best of my knowledge,

information, and belief: 2

           1.     I am a Senior Director at Donlin, Recano & Company, Inc. (“DRC”), located at

6201 15th Avenue, Brooklyn, New York 11219. I am over the age of 18 years and competent to

testify.

           2.     I submit this Declaration with respect to the solicitation of votes and the

tabulation of Ballots cast on the Amended Joint Plan of Reorganization of Shale Support Global

Holdings, et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code attached

as Exhibit A to the Disclosure Statement (as may be amended, supplemented or otherwise


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814); Stanton Rail Yard,
LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale Energy Support,
LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The service address
for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder of the Debtors,
it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.
2
     Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.
       Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 2 of 10



modified, the “Plan”). Except as otherwise indicated, all facts set forth herein are based upon my

personal knowledge, information supplied to me by the Debtors or their advisors, including

DRC, and my review of relevant documents. If I were called to testify, I could and would testify

competently as to the facts set forth herein on that basis.

       3.       In accordance with the Order Authorizing Retention and Appointment of Donlin,

Recano & Company, Inc. as Claims, Noticing, and Solicitation Agent [Docket No. 26], DRC was

authorized to assist the Debtors in connection with, inter alia, soliciting, receiving, and

tabulating Ballots accepting or rejecting the Plan.

I.     Service and Transmittal of Solicitation Packages and Related Information.

       4.       Pursuant to the Plan, holders of Claims in Classes 4, 5, and 6 as of the Voting

Record Date were entitled to vote to accept or reject the Plan (the “Voting Classes”).

            Class                                       Type of Claim

         Class 4                                  Secured Term Loan Claims


         Class 5                            Unsecured Convenience Class Claims


         Class 6                                  General Unsecured Claims


       5.       The procedures for the solicitation and tabulation of votes on the Plan are set forth

in the Order (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the

Solicitation and Notice Procedures for Confirmation of the Debtors’ Plan of Reorganization,

(III) Approving Ballot and Notice Forms in Connection Therewith, (IV) Scheduling Certain

Dates with Respect Thereto, and (V) Granting Related Relief [Docket No. 319] (the “Disclosure

Statement Order”). DRC was instructed to solicit, review, determine the validity of, and tabulate




                                                 -2-
        Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 3 of 10



Ballots submitted to vote for the acceptance or rejection of the Plan by the holders of Claims in

the Voting Classes in accordance with the Disclosure Statement Order.

        6.      On or around September 23, 2019, DRC posted links on the Debtors’

restructuring website maintained by DRC at https://www.donlinrecano.com/Clients/ssgh/Index

to provide parties with access to, among other documents, copies of the Disclosure Statement,

the Plan, the Disclosure Statement Order, and the Confirmation Hearing Notice (as defined in the

Disclosure Statement).

        7.      In accordance with the Disclosure Statement Order, on September 20, 2019, and

certain days thereafter, DRC caused (a) Solicitation Packages (as defined in the Form of

Solicitation and Voting Procedures attached as Schedule 1 to the Disclosure Statement Order) to

be distributed to holders of Claims in the Voting Classes as of the Voting Record Date, and

(b) non-voting notices and an opt-out form for third-party releases set forth in Article VIII.D of

the Plan (the “Opt-Out Form”) (together, the “Non-Voting Packages”) to be distributed to

holders of Claims and Interests in the non-voting Classes (the “Non-Voting Classes”).3 Proof of

service of the Solicitation Packages and Non-Voting Packages is set forth in the Affidavit of

Donlin, Recano and Company, Inc. Regarding Service of Solicitation Packages with Respect to

Amended Disclosure Statement for the Amended Joint Plan of Reorganization of Shale Support

Global Holdings, LLC, et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy

Code filed with the Court on September 25, 2019 [Docket No. 361] and the Supplemental

Affidavit of Donlin, Recano and Company, Inc. Regarding Service of Solicitation Packages with

Respect to Amended Disclosure Statement for the Amended Joint Plan of Reorganization of



3
 DRC also caused several Solicitation Packages and Non-Voting Packages to be distributed after September 20,
2019, as a result of subsequent claim objections.



                                                    -3-
       Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 4 of 10



Shale Support Global Holdings, LLC, et al., and BSP Agency, LLC Pursuant to Chapter 11 of

the Bankruptcy Code filed with the Court on October 18, 2019 [Docket No. 444].

II.    General Tabulation Process.

       8.      As specified in the Disclosure Statement Order, September 16, 2019 (the “Voting

Record Date”) was established as the record date for determining the holders of Claims in the

Voting Classes entitled to vote to accept or reject the Plan.

       9.      Pursuant to the Disclosure Statement Order, DRC relied on the following

information to identify and solicit holders of Claims in the Voting Classes: (a) the Debtors’

Schedules of Assets and Liabilities and Statements of Financial Affairs, and amendments thereto,

filed with the Court on August 19, 2019 and September 12, 2019 [Docket Nos. 165-172, 291-

293]; (b) the official claims register maintained by DRC as of September 16, 2019; (c) claims

information pertaining to the Debtors’ chapter 11 cases as reflected in DRC’s internal database to

which this information was loaded; and (d) other information and instructions provided by the

Debtors’ and/or their advisors. Using this information, and with guidance from the Debtors and

their advisors, DRC created a voting database reflecting the name, address, voting amount, and

classification of Claims in the Voting Classes. Using this voting database and the forms of

Ballots approved under the Disclosure Statement Order, DRC generated Ballots for holders of

Claims entitled to vote to accept or reject the Plan.

       10.     Ballots returned by electronic mail, regular mail, hand delivery, or overnight

delivery were received by personnel of DRC at its office in Brooklyn, New York. Ballots

received by DRC were processed in accordance with the Disclosure Statement Order. Upon

receiving Ballots, DRC took the following actions:

               a. The envelopes containing the Ballots were opened, and the contents were
                  removed and stamped with the date and time received. Each Ballot was then



                                                 -4-
      Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 5 of 10



                   scanned     into  DRC’s          system    and     sequentially     numbered
                   (the “Sequence Number”);

              b. Ballots attached to electronic mail were opened, and a copy of the Ballot and
                 the electronic mail were printed in hard copy format. Each Ballot was then
                 scanned into DRC’s system with the Sequence Number; and

              c. DRC then entered into a computer database all pertinent information from
                 each of the Ballots, including among other things, the date and time the Ballot
                 was received, the Sequence Number, the voting dollar amount, whether the
                 creditor submitting the Ballot elected to opt out of the third-party releases set
                 forth in Article VIII.D of the Plan, whether the creditor submitting the Ballot
                 voted to accept or reject the Plan, whether the creditor (for Class 5) elected to
                 have its Unsecured Convenience Class Claim treated as a General Unsecured
                 Claim, or whether the creditor (if in Class 6) elected to have its General
                 Unsecured Claim treated as a Class 5 Unsecured Convenience Class Claim.

       11.    In order for a Ballot to be counted as valid, the Ballot must have been properly

completed in accordance with the Disclosure Statement Order and executed by the relevant

holder, or such holder’s authorized representative, and must have been actually received by

DRC by 4:00 p.m. (Prevailing Central Time) on October 21, 2019 (the “Voting Deadline”).

All Ballots were to be delivered to DRC as follows: (a) if by hand delivery, or overnight

courier, to Donlin, Recano & Company, Inc., Re: Shale Support Global Holdings, LLC, et al.

Ballot Processing., Attn: Voting Department, 6201 15th Avenue, Brooklyn, New York 11219;

(b) if by First Class mail, to Shale Support Global Holdings, LLC, et al. c/o Donlin, Recano &

Company, Inc., Attn: Voting Department P.O. Box 199043 Blythebourne Station, Brooklyn,

NY 11219; or (c) if by electronic mail to SSGHBallots@DonlinRecano.com with “SSGH

BALLOTS” in the subject line using a format of the attachment that can be found in common

workplace and industry standard format (i.e. industry-standard PDF file).

       12.    All validly executed Ballots cast by holders of Claims in the Voting Classes

received by DRC on or before the Voting Deadline were tabulated as outlined in the Disclosure

Statement Order.



                                              -5-
          Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 6 of 10



          13.    DRC is in possession of the Ballots received by it, and copies of the same are

  available for review during DRC’s normal business hours at 6201 15th Avenue, Brooklyn, New

  York 11219.

  III.    The Voting Results

          14.    The results of the aforesaid tabulation of properly executed Ballots received on or

  before the Voting Deadline are set forth below and in the report annexed hereto as Exhibit A

  (the “Final Tabulation Results”).

                                                  TOTAL BALLOTS RECEIVED
                                            Accept                                Reject
          CLASS
                                AMOUNT              NUMBER           AMOUNT              NUMBER
                               (% of Amount       (% of Number      (% of Amount       (% of Number
                                  Voted)             voted)            Voted)             Voted)
Sub-Class 4A – Secured Term
Loan Claims against Shale       $80,000,000              1                $0                   0
Support Global Holdings,         (100.00%)           (100.00%)         (00.00%)            (00.00%)
LLC

Sub-Class 4B – Secured Term
                                $80,000,000              1                $0                   0
Loan Claims against Shale
                                 (100.00%)           (100.00%)         (00.00%)            (00.00%)
Support Holdings LLC

Sub-Class 4C – Secured Term
                                $80,000,000              1                $0                   0
Loan Claims against Stanton
                                 (100.00%)           (100.00%)         (00.00%)            (00.00%)
Rail Yard, LLC

Sub-Class 4D – Secured Term
                                $80,000,000              1                $0                   0
Loan Claims against Southton
                                 (100.00%)           (100.00%)         (00.00%)            (00.00%)
Rail Yard, LLC

Sub-Class 4E – Secured Term
                                $80,000,000              1                $0                   0
Loan Claims against Drying
                                 (100.00%)           (100.00%)         (00.00%)            (00.00%)
Facility Assets Holding, LLC

Sub-Class 4F – Secured Term
Loan Claims against Shale       $80,000,000              1                $0                   0
Energy Support, LLC              (100.00%)           (100.00%)         (00.00%)            (00.00%)




                                                 -6-
             Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 7 of 10




                                                            TOTAL BALLOTS RECEIVED
                                                     Accept                                   Reject
             CLASS
                                       AMOUNT                NUMBER              AMOUNT              NUMBER
                                      (% of Amount         (% of Number         (% of Amount       (% of Number
                                         Voted)               voted)               Voted)             Voted)
Sub-Class 4G – Secured Term
Loan Claims against Mine                $80,000,000               1                  $0                    0
Assets Holding, LLC                      (100.00%)            (100.00%)           (00.00%)             (00.00%)

Sub-Class 4H – Secured Term
Loan Claims against Wet                 $80,000,000               1                  $0                    0
Mine Assets Holding, LLC                 (100.00%)            (100.00%)           (00.00%)             (00.00%)


Sub-Class 5A – Unsecured
Convenience Class Claims                    $0                       0               $0                    0
against Shale Support Global             (00.00%)                (00.00%)         (00.00%)             (00.00%)
Holdings, LLC4
Sub-Class 5B – Unsecured
Convenience Class Claims                    $0                       0               $0                    0
against Shale Support                    (00.00%)                (00.00%)         (00.00%)             (00.00%)
Holdings LLC5
Sub-Class 5C – Unsecured
Convenience Class Claims
                                            N/A                    N/A              N/A                  N/A
against Stanton Rail Yard,
LLC6
Sub-Class 5D – Unsecured
Convenience Class Claims                  $308.51                    1            $1,317.79                1
against Southton Rail Yard,              (18.97%)                (50.00%)         (81.03%)             (50.00%)
LLC
Sub-Class 5E – Unsecured
Convenience Class Claims                    $0                       0               $0                    0
against Drying Facility Assets           (00.00%)                (00.00%)         (00.00%)             (00.00%)
Holding, LLC7




  4
      DRC did not receive any Ballots from holders of Claims in Sub-Class 5A.
  5
      DRC did not receive any Ballots from holders of Claims in Sub-Class 5B.
  6
   DRC initially identified two Claims in Sub-Class 5C, but one Claim was subsequently re-classified to a different
  Sub-Class and the other was removed from the Voting Classes entirely due to objections filed. See Exhibit D
  hereto. Accordingly, Sub-Class 5C is vacant and DRC did not solicit votes therefrom.
  7
      DRC did not receive any Ballots from holders of Claims in Sub-Class 5E.



                                                           -7-
             Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 8 of 10




                                                           TOTAL BALLOTS RECEIVED
                                                     Accept                                     Reject
             CLASS
                                       AMOUNT                NUMBER              AMOUNT               NUMBER
                                      (% of Amount         (% of Number         (% of Amount        (% of Number
                                         Voted)               voted)               Voted)              Voted)
Sub-Class 5F – Unsecured
Convenience Class Claims                $61,170.02                   5            $2,977.40                  1
against Shale Energy Support,            (95.36%)                (83.33%)          (4.64%)               (16.67%)
LLC
Sub-Class 5G – Unsecured
Convenience Class Claims                    $0                       0               $0                      0
against Mine Assets Holding,             (00.00%)                (00.00%)         (00.00%)               (00.00%)
LLC8
Sub-Class 5H – Unsecured
Convenience Class Claims                 $30,000                  1                  $0                      0
against Wet Mine Assets                 (100.00%)             (100.00%)           (00.00%)               (00.00%)
Holding, LLC

Sub-Class 6A – General
Unsecured Claims against              $36,001,368.20              1                  $0                      0
Shale Support Global                    (100.00%)             (100.00%)           (00.00%)               (00.00%)
Holdings, LLC

Sub-Class 6B – General                                                          $2,654,625.61                1
                                      $37,407,672.35                 2
Unsecured Claims against                                                           (6.63%)               (33.33%)
                                        (93.37%)                 (66.67%)
Shale Support Holdings LLC

Sub-Class 6C – General                                                               $0                      0
                                      $36,001,368.20              1
Unsecured Claims against                                                          (00.00%)               (00.00%)
                                        (100.00%)             (100.00%)
Stanton Rail Yard, LLC

Sub-Class 6D – General                                                          $2,654,625.61                1
                                      $39,646,734.20                 5
Unsecured Claims against                                                           (6.28%)               (16.67%)
                                        (93.72%)                 (83.33%)
Southton Rail Yard, LLC

Sub-Class 6E – General
Unsecured Claims against              $36,005,607.50                 2           $132,804.14                 1
Drying Facility Assets                  (99.63%)                 (66.67%)          (0.37%)               (33.33%)
Holding, LLC

Sub-Class 6F – General                $39,951,541.88                 9           $419,982.31                 2
Unsecured Claims against                (98.96%)                 (81.82%)          (1.04%)               (18.18%)
Shale Energy Support, LLC


  8
      DRC did not receive any Ballots from holders of Claims in Sub-Class 5G.



                                                           -8-
         Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 9 of 10




                                                    TOTAL BALLOTS RECEIVED
                                              Accept                                  Reject
          CLASS
                                  AMOUNT              NUMBER           AMOUNT               NUMBER
                                 (% of Amount       (% of Number      (% of Amount        (% of Number
                                    Voted)             voted)            Voted)              Voted)

Sub-Class 6G – General           $36,001,368.20            1                $0                     0
Unsecured Claims against           (100.00%)           (100.00%)         (00.00%)              (00.00%)
Mine Assets Holding, LLC

Sub-Class 6H – General           $36,840,757.62               3         $100,483.70                1
Unsecured Claims against Wet       (99.73%)               (75.00%)       (00.27%)              (25.00%)
Mine Assets Holding, LLC


         15.       The following Ballots were not tabulated for failure to satisfy the requirements for

  a valid Ballot as set forth in the Disclosure Statement Order:

                   a. Any Ballot not bearing a signature was excluded from the Final Tabulation
                      Results and was assigned a defect code “A”.

                   b. A Ballot was deemed superseded if DRC received a subsequent properly
                      executed and timely Ballot for the same Claims(s). Under these
                      circumstances, the superseded Ballot was assigned a defect code of “D” and
                      was excluded from the Final Tabulation Results.

                   c. Any Ballot cast by any entity that does not hold a Claim in a Voting Class was
                      excluded from the Final Tabulation Results and was assigned a defect code
                      “N”.

         16.       A complete list of all defective Ballots with explanatory defective codes is set

  forth on Exhibit B.

         17.       A report of any parties in the Voting Classes that checked the opt-out box on their

  Ballot and any parties in the Non-Voting Classes that completed and returned an Opt-Out Form

  is attached hereto as Exhibit C. For the avoidance of doubt, this Declaration does not certify the

  validity or enforceability of any opt-out elections received and reported on Exhibit C attached

  hereto, but rather this Declaration is providing such information for reporting and informational

  purposes only.



                                                    -9-
      Case 19-33884 Document 478 Filed in TXSB on 10/25/19 Page 10 of 10



       18.     A report of any parties that submitted a Ballot for which an objection was filed

against their Claim causing a change in the authorized voting amount, the classification of their

Claim, or the Debtor their Claim is against is reported on Exhibit D attached hereto.


       I declare under penalty of perjury that the foregoing is true and correct and to the best of

my knowledge, information and belief.


Dated: October 25, 2019
Brooklyn, New York


                                                 /s/ John Burlacu
                                           John Burlacu, Senior Director
                                           Donlin, Recano & Company, Inc.




                                               -10-
